PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/117,209
Filing Date: 7 Feb 2014
Appellant(s): Rothman et al.



__________________
Kenneth Lao
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/17/21 and the amended brief filed on 6/1/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/8/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and
“page_paragraph_”, respectively.
For the reasons below, it is believed that the rejections of the Office Action dated 1/8/2021 should be maintained.
(A) 103 Rejection Over Domke, Shea and Mukhopadhyay – Appellant argues on Pg3Pr4-7 that (1) Domke does not disclose or suggest using a hydrophobic silicone polymer to provide molecules to attach to the mineral particles, (2) that Domke does not expressly disclose that glass substrates are too expensive for use in the mining industry, and (3) that Shea and Mukhopadhyay are not analogous art.
Regarding arguments (1) and (3), in response to Appellant's argument that Shea and Mukhopadhyay is nonanalogous art, it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). 
In this case, Appellant’s invention requires a coating to be applied to the functionalized belt (See Appellant’s Fig. 2, Pg14L4-9, 18L16-21, 22L, 26), in order for the belt to remove the valuable and unwanted material from the mixture. Shea, which is in the field of treating a surface of a material to make a more durable hydrophobic surface (i.e. modifying a surface material), indicates it is pertinent to modify the surface in order to appropriately remove particular materials from a slurry. Shea Pr[5] indicates that it is difficult to maintain water repellency for a long time (on glass surfaces), since the adhesion strength between the water-repellant agent and the glass is low. Shea Pr[16] further indicates providing a 
Mukhopadhyay, which is in the field of utilizing a material to modify a surface of a material are seen as analogous art, as they are pertinent to the modification of a surface in order to appropriately remove particular materials from a slurry. Mukhopadhyay has been relied upon for indicating that PDMS is a cost effective material to be utilized. Domke Pr[49, 51-54] indicates that a solid surface made of glass is hydrophobicized by an application of a hydrophobic compound. Shea has been disclosed above to indicate utilizing a recognized hydrophobic material to coat the surface of glass, while Mukhopadhyay indicates that compared to glass, PDMS is a cheap enough material to allow several iterations of a device to be tested without breaking the bank, thus providing a cost-effective material to be utilized (See Mukhopadhyay Pg6C1Pr4). 
Thus, Shea’s modified PDMS to provide an improved durable hydrophobic composition with Mukhopadhyay indicating that PDMS is a cost effective material to allow several iterations of a device to be tested without breaking the bank is seen to provide a clear rationale to why Shea and Mukhopadhyay are utilized without being considered hindsight knowledge. 
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Regarding argument (2), it has been held that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillion, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). See MPEP 2144 (IV). 
Additionally, Appellant has indicated in the Remarks filed 3/15/2021 on Pg4 last paragraph, “the problem faced by the inventor is the efficiency of a hydrophobic coating in attracting mineral particles in an aqueous mixture”; it would further be reasonable for one to recognize that cost may be a driving factor for determining an efficient hydrophobic coating. Thus, Mukhopadhyay’s indication of PDMS being a cheaper material, regardless of its utilization within microfluidics, would be a factor one of ordinary skill in the prior art would consider. 

(A)(i) Shea and Mukhopadhyay are not reasonably pertinent to Inventor’s problem
The Examiner has addressed this argument in the Advisory Action mailed on 3/15/2021, and again in section (A) argument (3) above. For sake of brevity, the argument will not be repeated here.

(B) The Cited Domke, Shea and Mukhopadhyay References - Appellant argues on Pg5 that (1) Domke does not disclose using hydrophobic silicone polymer as a coating, (2) Shea does not disclose or suggest that the use of a solid silsesquioxane silicone resin on a hydrophobic coating on glass or glass-like surface would help attract mineral particles in an aqueous mixture, and (3) Mukhopadhyay does not disclose or suggest such use of PDMS helps attract mineral particles in an aqueous mixture.
Regarding argument (1), the Examiner has addressed this argument above in section (A) argument (3). For sake of brevity, the argument will not be repeated here.

Regarding argument (2), Shea Pr[16] indicates that the hydrophobic coating utilized may contain a solid silicone resin and a curing agent, which provides an improved durability of rain and soil repellency on glass and/or glass-like surfaces through the addition of the solid silicone resin to the hydrophobic coating. Shea makes it clear that the curing agents include organic silicon compounds, the organic silicone compounds include polysiloxanes (Shea Pr[18]), and where the polysiloxanes include polydimethylsiloxane (Shea Pr[19]). Lastly, Shea Pr[19] discloses several examples of polysiloxanes include hydroxypropyl-terminated polydimethylsiloxane (PDMS); linear, branched or cyclic polydimethylsiloxane. Although Shea does mention that one potential silicone resin that may be utilized is silsesquioxane (Shea Pr[9]), that does not preclude the list of other silicone resins and curing agents that are listed within Shea Pr[16-19]; that expressly indicates a list of viable alternative chemicals.
The Examiner further notes that the utilization of Shea was to indicate that polydimethylsiloxane alone did not provide a suitable water-repellent coating, however Shea’s embodiments of a applying the hydrophobic coating of a polysiloxane of polydimethylsiloxane (PDMS) or hydroxypropyl-terminated polydimethylsiloxane (See Shea par. [19]) provides an improved durability repellency (See Shea par. [16]); and was not based on whether or not “the use of a solid silsesquioxane silicone resin on a hydrophobic coating on glass or glass-like surface would help attract mineral particles in an aqueous mixture.” Furthermore, the addition of Mukhopadhyay indicates that compared with other polymers, glass, and silicon, PDMS is cheap enough to allow several iterations of a device to be tested without breaking the bank (See Mukhopadhyay at least pg 6 left column). This cost-effectiveness makes it worthwhile to tweak PDMS extensively with chemical and physical modifications rather than tackle a different material (See Mukhopadhyay at least pg 6 left column; PDMS is more cost-effective to utilize and modify on a surface than to utilize a different polymeric material). 

(B)(i) Shea and Mukhopadhvav cannot be combined with Domke – Appellant argues that (1) it is not clear whether a solid silsesquioxane silicone resin would affect the efficiency in attracting mineral particles in an aqueous mixture, and that Shea discloses that a coating of a PDMS compound on glass is not durable, (2) Domke does not expressly disclose that glass is too expensive to be used in the mining industry, and (3) Shea is only relevant only if Mukhopadhyay’s PDMS is irrelevant.
Regarding argument (1), the Examiner has addressed this argument above in section (B) argument (2). For sake of brevity, the argument will not be repeated here.
However, regarding “a coating of a PDMS compound on glass is not durable”, the Examiner further notes that Shea Pr[70] indicates “the application of the hydrophobic coatings is not limited to coatings for automobiles, it can be used in any environment which requires a durable hydrophobic coating.” (emphasis added). Shea Pr[60] further indicates that the durability of the hydrophobic composition is improved by modifying the surface of the substrate to provide an increased number of bonding sites on the surface of the substrate – which allows the hydrophobic coating to more effectively bond to the substrate. Thus indicating that the usage of Shea’s hydrophobic coating of PDMS can provide a durable hydrophobic coating by increasing the number of bonding sites on the substrate.

Regarding arguments (2) and (3), the Examiner notes that the combination provides Mukhopadhyay to indicate why one of ordinary skill would utilize a coating specifically of PDMS. As noted in the Final Rejection “the addition of Mukhopadhyay indicates that compared with other polymers, glass, and silicon, PDMS is cheap enough to allow several iterations of a device to be tested without breaking the bank (See Mukhopadhyay at least pg 6 left column).” The rejection did not indicate that glass was too expensive to be used in the mining industry.
The combination above of Domke, Shea, and Mukhopadhyay shows a rationale as to why one of ordinary skill in the prior art would utilize the component of PDMS. In addition, MPEP 2143 indicates that, “a rationale that may support a conclusion of obviousness include: (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
“The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651.”
Thus concluding that an improvement of the technology to make it cheaper provides a clear rationale to enhance the commercial opportunities as a universal-and even common-sensical motivation.
See also - MPEP 2144.II (THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES). 

(C) Shea and Mukhopadhvav are non-analogous art, and further in Pr6 that Shea does not disclose using a solid silsesquioxane silicone resin would not affect the efficiency in attracting mineral particles in an aqueous mixture.
Regarding the argument of “Shea and Mukhopadhvav are non-analogous art”, the Examiner has addressed this argument above in section (A) argument (3). For sake of brevity, the argument will not be repeated here.

Regarding the argument of “Shea does not disclose using a solid silsesquioxane silicone resin would not affect the efficiency in attracting mineral particles in an aqueous mixture”, the Examiner has addressed this argument above in section (B) argument (2) and again in (B)(i) argument (1). For sake of brevity, the argument will not be repeated here.

(D) Domke, in view of Shea and Mukhopadhvav fails to render claimed invention obvious – Appellant appears to summarize the arguments of (1) Domke does not disclose using a hydrophobic silicone polymer as a coating, and (2) Shea and Mukhopadhyay are not analogous prior art references. A person of ordinary skill in the art would not be likely to use whatever disclosed in Shea and Mukhopadhyay to combine with Domke.
Regarding argument (1), the Examiner has addressed this argument above in section (A) argument (1). For sake of brevity, the argument will not be repeated here.

Regarding argument (2), the Examiner has addressed this argument above in section (A) argument (3). For sake of brevity, the argument will not be repeated here.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
Conferees:
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779    

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.